DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
 	The previously issued claim objections are hereby withdrawn in view of cancelled claim 5 and amended claim 12.

 	The previously issued 35 U.S.C. § 112(b) rejections are withdrawn in view of cancelled claim 5 and amended claim 9.

 	The Applicant’s arguments with respect to claims #1-3 and 7-14 in the reply filed on April 20, 2021 have been carefully considered and are partially persuasive.  Applicant’s arguments are persuasive as to claims 1-3, 7, and 8.  Applicant’s arguments as to claims 9-14 are unpersuasive because Applicant did not argue the previous claim 9 rejection to Chen et al. (U.S. Patent Publication No. 2012/0153371 A1), hereafter “Chen”, nor substantively amend claim 9.  The Examiner notes that claim 9 does not contain the same amendments that were made to claim 1.

Claim Objections
 	As to claim 1, the Examiner suggests replacing “a plurality cells” with “a plurality of cells”. 

Claim Rejections 35 U.S.C. § 102(a)(1)
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen.

 	As to claim 9, Chen teaches:
A first plurality of cells (first row), wherein each cell comprises a programmable element 118 and a body comprising a first diffusion region 106a, a second diffusion region 120 and a channel 104 of a transistor, wherein the second diffusion region is on the first diffusion region and separated by the channel.  Id. at FIG. 1, FIG. 2A.

A second plurality of cells (first column) on the substrate, wherein each cell comprises a programmable element 118 and a body comprising a first diffusion region 106a, a second diffusion region 120 and a channel 104 of a transistor, wherein the second diffusion region is on the first diffusion region and separated by the channel, the second plurality of cells further comprising a gate stack 112a coupled (electrically coupled) to one side of the channel, wherein the stack comprises a gate electrode (control gate) comprising an indivisible body 112 extending between each body of the second plurality of cells and coupled (electrically coupled) to one channel of the first plurality of cells as a second address line.  
		
 	As to claim 10, Chen teaches the programmable element 118 of the first and second plurality of cells comprises a capacitor.  Id. at FIG. 2B.


	As to claim 11, Chen teaches the capacitor 118 is a metal-insulator-metal capacitor.  Id. at ¶ [0048], FIG. 2B.  

 	As to claim 12, Chen teaches vertical transistors.  Id. at FIG. 2A.  Therefore, the body of each of the first and second plurality of cells is perpendicular to a base surface (top surface) of the substrate 100.

 	As to claim 13, Chen teaches a device layer 104+120+118 on the substrate and a plurality of metallization layers 112 on the device layer and the first and second plurality of cells are formed in the device layer.  Id. at FIG. 2A.

 	As to claim 14, Chen teaches a device layer 104+120+118 on the substrate and a plurality of metallization layers 112 on the device layer, wherein the first and second plurality of cells are disposed between ones of the plurality of metallization layers.  Id.

Indication of Allowable Subject Matter 
 	The following is a statement of reasons for the indication of allowable subject matter:  claims 1-3, 7, and 8 are indicated as being allowable because the Examiner was unable to find “a gate electrode coupled to the channel of each of the plurality of cells in the first row and the second row” as recited in claim 1.  

Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829